Citation Nr: 1453117	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-36 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected left facial scarring, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD) with major depression, adjustment disorder, anxiety, and cognitive disorder as a residual of a traumatic brain injury (TBI), currently evaluated as 30 percent disabling.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected migraine headaches.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected TBI.


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney at Law
WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

The Veteran served on active duty from January 2004 to October 2007.  Service in Southwest Asia is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009 and April 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2009, the Veteran testified at a hearing before a decision review officer (DRO).  In July 2014, the Veteran presented sworn testimony during a personal hearing in Washington, D.C., which was chaired by the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the Veteran's VA claims file.

Initially, as to the claim of entitlement to a higher initial disability rating for service-connected TBI, an April 2010 rating decision granted service connection for TBI and assigned a 10 percent disability rating.  The Veteran has since expressed disagreement with the assigned disability rating.  See, e.g., the Veteran's statement dated May 2010.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims (Court) held that where a notice of disagreement (NOD) is filed but a statement of the case (SOC) has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Thus, the agency of original jurisdiction must issue an SOC as to the issue of entitlement to a higher initial disability rating for service-connected TBI.

With respect to the claim of entitlement to an increased rating for the service-connected psychiatric disability, the Board observes that the most recent VA examination report contained in the claims file is dated in December 2010.  Notably, the RO last addressed the claim in a June 2010 statement of the case (SOC).  Evidence received after certification of the appeal may be considered by the Board in the first instance if the Veteran waives his right to initial consideration by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2014).  However, the RO did not certify this appeal until November 2013.  The evidence in question was received prior to that date; as such, the waiver provision does not apply.  The evidence must be considered by the RO in the first instance.  See 38 C.F.R. § 19.37 (2014).  The Board must therefore remand the claim.

Moreover, the Veteran contends that his service-connected PTSD with major depression, adjustment disorder, anxiety, and cognitive disorder as a residual of a TBI is more disabling than the current 30 percent evaluation reflects.  He has subsequently contended that his psychiatric symptoms have worsened since the December 2010 VA examination.  See, e.g., the July 2014 Board hearing transcript.  Accordingly, the evidence of record is unclear concerning the current severity of the Veteran's service-connected psychiatric disability.  Thus, to ensure that the record reflects the current extent of this disorder, a psychiatric examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected PTSD, major depression, adjustment disorder, anxiety, and cognitive impairment and to the extent of occupational impairment associated with these problems.

As to the service-connected migraine headaches and left facial scarring, the Veteran was most recently afforded VA examination in September 2009 and July 2009, respectively.  The Veteran asserts that his disabilities are now worse-that he suffers from migraine headaches every one to two days, which last three to four hours.  See the July 2014 Board hearing transcript, pgs. 7-8.  He further testified that these headaches are frequently prostrating.  Id. at pg. 8.  As to the facial scars, the Veteran contends that, in addition to severe deformity including facial asymmetry, he experiences residual pain in his left eye, which causes functional impairment.  See the July 2014 Board hearing transcript, pgs. 6-7, 14.  The available record is unclear concerning the current nature and extent of the Veteran's service-connected migraine headaches and left facial scarring.  Thus, to ensure that the record reflects the current extent of these disabilities, new examinations, with findings responsive to the pertinent rating criteria, are needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer, supra; Green, supra; & Caffrey, supra.  The examinations conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected migraine headaches and left facial scarring and to the extent of occupational impairment associated with these service-connected disabilities.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since June 2010.  All such available documents should be associated with the claims file.

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected PTSD, major depression, adjustment disorder, anxiety, and cognitive disorder as a residual of a TBI, to include the impact of this disability on his ability to secure and follow substantially gainful employment.

The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected disability.  The results of any such testing and studies should be included in the examination report.

The examiner should additionally determine what emotional/behavioral and cognitive dysfunctions are related to the Veteran's TBI; the examiner should specifically indicate which of those problems are distinctly related to the Veteran's TBI and which are distinctly related to his PTSD, to the best of his/her ability.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD with major depression, adjustment disorder, anxiety, and cognitive disorder as a residual of a TBI found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned in accordance with DSM-IV, along with an explanation of the number assigned to the Veteran.  The examiner should also detail the nature, extent, and severity of any other psychological disorders.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left facial scarring.  The claims file, a copy of this remand, as well as all records on the Virtual VA claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  Untouched photographs of the affected areas should be included with the examination report.

The examiner should note whether there is visible or palpable tissue loss, and either gross deformity or distortion of any features or paired sets of features.  If the examiner finds that there is no visible or palpable tissue loss, he or she should reconcile these findings with any of the untouched photographs submitted that may reflect differently.

Also, the examiner must address whether any of the eight characteristics of disfigurement of the head, face, or neck, are shown.  See 38 C.F.R. § 4.118, Diagnostic Code 7800.  To this end, the examiner must address whether there is:  (a) a scar 5 or more inches (13 or more cm) in length; (b) a scar at least one-quarter inch (0.6 cm) wide at widest part; (c) Surface contour of scar elevated or depressed on palpation; (d) Scar adherent to underlying tissue; (e) Skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (f) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (g) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or (h) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Additionally, the examiner must address any disabling effects other than disfigurement that are associated with the scars such as pain, and residuals of associated muscle or nerve injury, to include the Veteran's claimed left eye pain as described above.

Lastly, the examiner should specifically comment on the impact of the Veteran's service-connected left facial scarring with associated functional losses on his ability to obtain and/or maintain employment.

A complete rationale for all opinions expressed must be provided. 

4. Schedule the Veteran for a VA examination for the purpose of determining the current severity of his service-connected migraine headaches.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide a detailed account of all manifestations of the service-connected migraine headaches found to be present.  The examiner should then render an opinion regarding the frequency of the Veteran's headaches, and how often these headaches could be described as "prostrating."  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and/or maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

5. The AOJ should issue an SOC pertaining to the claim of entitlement to an increased initial disability rating for service-connected TBI.  In connection therewith, the Veteran and his attorney should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran perfects an appeal of this issue should this question be returned to the Board.

6. Thereafter, readjudicate the claims that have been appealed.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his attorney, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

